Citation Nr: 1001169	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.  

2.  Entitlement to service connection for a left shoulder 
condition, to include as secondary to a right shoulder 
condition.

3.  Entitlement to service connection for a right ankle 
condition.

4.  Entitlement to service connection for a left ankle 
condition.

5.  Entitlement to service connection for bilateral pes 
planus.

6.  Entitlement to service connection for cysts/tumor 
growths.

7.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression and pain 
disorder secondary to general medical conditions.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States 
Marine Corps from October 1972 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Oakland, California.  

The Board observes that the Veteran originally filed a claim 
of entitlement to service connection for depression.  As is 
discussed in more detail below, the competent medical 
evidence of record demonstrates that the Veteran has been 
diagnosed with depression and pain disorder.  In light of the 
Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record), the 
Board has recharacterized this issue as stated on the title 
page.  Since this issue must be remanded, as will be further 
discussed below, the Veteran is not prejudiced by the Board's 
actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that the Veteran also filed a claim for non-
service connected disability pension benefits.  The RO 
developed this claim, and the March 2004 rating decision 
specifically stated "You will be notified of our decision 
regarding your claim for non-service connected pension under 
a separate cover."  However, it does not appear that the 
issue was subsequently adjudicated by the RO.  Accordingly, 
the Board refers the issue to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

In the March 2004 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
low back condition.  In a February 2008 rating decision, the 
RO denied the Veteran's claims of entitlement to service 
connection for residuals of circumcision and entitlement to 
service connection for a bilateral vision condition.  The 
Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with those decisions.  Thus, those issues are 
not in appellate status and will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Veteran testified at VA Travel Board hearing before the 
undersigned in August 2008.  A transcript of the hearing is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  



REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary and 
procedural development are necessary prior to the 
adjudication of the Veteran's claims.

VA and private treatment records

In reviewing the Veteran's claims file, the Board notes that 
key treatment records are missing.  The duty to assist 
obligates VA to obtain these records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the 
Secretary has a duty to assist in obtaining relevant and 
adequately identified records).

Concerning VA treatment records, the Veteran has testified 
and the record confirms that he receives ongoing treatment 
from the Palo Alto VA Medical Center (VAMC) as well as 
records from the VA facility at Menlo Park.  The Board 
remands to associate VA treatment records from Palo Alto VAMC 
dated from July 9, 2003 forward as well as records from the 
VA facility at Menlo Park dated from September 17, 2003 
forward.  

Concerning the Veteran's private treatment records, in 
October 2003, the Veteran submitted three authorized release 
forms for various doctors and medical facilities that have 
treated him.  Specifically, the RO attempted to obtain 
private treatment records from (1) Kaiser Permanente in 
Hayward, California dated 1985 to 1998, (2) R.R.C. M.D. in 
San Francisco, California dated from January 1, 1999 to the 
present; and (3) V.K., M.D. in Fremont, California dated from 
January 1, 2002 to the present.  No response was received 
from these private medical providers and the requested 
records are not presently associated with the claims file.  
Additionally, the Veteran testified that he had cysts removed 
at Kaiser Permanente in Hayward, California in approximately 
1980 or 1981.  Accordingly the Board must remand to assure an 
adequate record on review and comply with VA's duty to 
assist.  


Medical retirement records

At the August 2008 VA hearing, the Veteran's wife asserted 
that the Veteran had been medically retired and/or terminated 
from his previous employment of 23 years.  Review of the 
Veteran's claims folder reflects that such is devoid of any 
treatment records or administrative decisions concerning the 
Veteran's medical retirement.  For the equitable adjudication 
of the Veteran's claims, such must be obtained.  

Social Security Administration (SSA) records

A review of the Veteran's claims file reflects that the 
Veteran is in receipt of SSA disability benefits.  See e.g., 
a computer printout dated March 25, 2004 and the VA hearing 
transcript at page 11.  However, the medical records relied 
upon by the SSA, as well as the SSA's decision, are not in 
the claims file.  The Board notes that VA has a statutory 
duty to obtain these records.  See 38 U.S.C.A. § 5103A(b)(3); 
38 C.F.R. § 3.159(c)(2) (2009).  The Court has also held that 
VA has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  As such records may contain 
pertinent medical evidence, these records should be obtained 
on remand.  See also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Notice under the Veterans Claims Assistance Act of 2000 
(VCAA)

Review of the Veteran's claims file reflects his assertions 
that his left shoulder condition is secondary to his claimed 
right shoulder condition.  See the Veteran's May 2003 claim.  
This assertion was reinforced during the August 2008 VA 
hearing.  See the August 2008 VA hearing transcript at page 
2.  Additionally, although the Veteran's original claim for 
depression did not include a claim for secondary service 
connection resulting from the pain associated with general 
medical conditions, the March 2004 VA mental disorders 
examination report reflects diagnoses of pain disorder and 
depression secondary to chronic pain.  In an attempt to give 
the Veteran every available opportunity, the Board concludes 
that such a secondary service connection claim is reasonably 
raised by the record, and should be developed by the agency 
of original jurisdiction.  Although the July 2003, October 
2003 and December 2003 VCAA letters addressed the 
requirements for the establishment of service connection on a 
direct basis, the letters failed to provide information 
pertaining to the requirements necessary to substantiate a 
claim for service connection secondary to a currently 
service-connected disability.  The Board has been prohibited 
from itself curing this defect.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, this issue is being remanded 
so the Veteran may be accorded appropriate due process.

VA examinations and opinions

With regard to the Veteran's claims, the Board acknowledges 
that the Veteran was provided with two VA examinations in 
March 2004 (a mental disorders examination and a general 
medical examination).  However, the VA examiner who conducted 
the March 2004 general medical examination specifically 
stated that the Veteran's claims file was not provided for 
review.  Similarly, review of the Veteran's March 2004 VA 
mental disorders examination reflects no indication that the 
Veteran's claims file was provided or review.  Further, both 
March 2004 VA examiners failed to opine as to the etiology of 
the diagnosed conditions, rather stating that the Veteran was 
totally impaired and could no longer work because of the 
conditions.  

As the March 2004 VA examinations are not based on a thorough 
review of the Veteran's claims file and failed to provide 
etiological opinions regarding the Veteran's diagnosed 
conditions, the Board finds that they are inadequate upon 
which to base an appellate decision, and new VA examinations 
must be provided which addresses the issues currently on 
appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(holding that once VA undertakes the effort to provide an 
examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  The opinions provided by 
the VA examiners must be based on a thorough review of the 
Veteran's claims file and must provide supporting rationale 
for any opinions provided.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release 
from the Veteran, the AMC should attempt 
to obtain the Veteran's private treatment 
records previously requested.  
Specifically, the AMC should attempt to 
obtain private treatment records from (1) 
Kaiser Permanente in Hayward, California 
dated 1980 to 1981 and 1985 to 1998, (2) 
R.R.C. M.D. in San Francisco, California 
dated from January 1, 1999 to the present; 
and (3) V.K., M.D. in Fremont, California 
dated from January 1, 2002 to the present.  
After securing the necessary release, the 
AMC should attempt to obtain all records 
not already associated with the claims 
file.  If any records identified by the 
Veteran cannot be obtained, he should be 
so informed and it should be documented in 
the claims folder.

2.  Obtain the Veteran's treatment records 
for the Palo Alto VAMC dated from July 9, 
2003 forward as well as records from the 
VA facility at Menlo Park dated from 
September 17, 2003 forward.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.  

3.  After securing the necessary release 
from the Veteran, the AMC should attempt 
to obtain from the Veteran's former 
employer any records regarding his medical 
retirement, including any administrative 
decision(s) (favorable or unfavorable) and 
the medical records upon which the 
decision(s) were based.  

4.  Contact the Social Security 
Administration and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the medical records upon which the 
decision(s) were based.  

5.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
notification is provided regarding 
requirements and development procedures 
necessary to substantiate a claim for 
secondary service connection with regard 
to the Veteran's claims for service 
connection for a left shoulder condition 
and an acquired psychiatric disability, to 
include depression and pain disorder 
secondary to general medical conditions.  

6.  The RO should arrange for the Veteran 
to be scheduled for a VA general medical 
examination to determine the nature and 
etiology of the Veteran's claimed 
conditions, as enumerated below.  The 
claims folder must be made available to 
the examiner for review and the 
examination report must indicate whether 
such review was accomplished.  After 
examination and review of the claims 
folder, the examiner should address the 
following:

a)	Regarding any diagnosed right shoulder 
condition, indicate whether it is at least 
as likely as not that any diagnosed 
condition(s) is/are etiologically related 
to his service, to include his in-service 
complaints of right shoulder pain and 
possible torn right rotator cuff as 
reported from November 1978 through 
January 1979.  

b)	Regarding any diagnosed left shoulder 
condition, indicate whether it is at least 
as likely as not that any diagnosed 
condition(s) is/are etiologically related 
to either the Veteran's period of active 
service or to his right shoulder 
condition.

c)	Regarding any diagnosed left ankle 
condition, indicate whether it is at least 
as likely as not that any diagnosed 
condition(s) is/are etiologically related 
to his service, to include his in-service 
complaints of left ankle pain as reported 
in June 1974.  

d)	Regarding any diagnosed right ankle 
condition, indicate whether it is at least 
as likely as not that any diagnosed 
condition(s) is/are etiologically related 
to his service, to include his in-service 
complaints of right ankle pain and 
possible sprained right ankle as reported 
in November 1976.  

e)	Regarding any diagnosed bilateral pes 
planus, indicate whether it is at least as 
likely as not that this condition is 
etiologically related to his service, to 
include his in-service complaints of foot 
and heel pain in March 1974 and June 1977 
as well as August 1977 when he was 
prescribed arch supports.  

f)	Regarding any diagnosed cysts/tumor 
growths (lipomas), indicate whether it is 
at least as likely as not that this 
condition is etiologically related to his 
service.  Please also consider whether it 
is at least as likely as not that this 
condition was permanently aggravated 
beyond the normal course of progression 
during service, as this condition was 
noted on the Veteran's July 1972 pre-
induction examination report.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.

Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note:  The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

7.  The RO should arrange for the Veteran 
to be scheduled for a VA mental disorders 
examination to determine the nature and 
etiology of any diagnosed acquired 
psychiatric disability, to include 
depression and pain disorder secondary to 
general medical conditions.  The claims 
folder must be made available to the 
examiner for review and the examination 
report must indicate whether such review 
was accomplished.  After examination and 
review of the claims folder, the examiner 
should indicate whether it is at least as 
likely as not that any diagnosed acquired 
psychiatric disability is etiologically 
related to either the Veteran's period of 
active service or to pain associated with 
or caused by general medical conditions 
that were incurred during his service.

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.

Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

8.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examinations, documentation must 
be obtained which shows that notice 
scheduling the examination(s) was sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

9.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this Remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.

10.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement of 
the case (SSOC) must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The Board notes that the Veteran has failed to appear 
for two prior VA examinations and cancelled a third.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


